In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-19-00186-CV
                                    No. 07-19-00299-CV


               TEXAS CUSTOM WINE WORKS, LLC, JETER WILMETH,
                      AND TONY RENTERIA, APPELLANTS

                                             V.

                STEVE TALCOTT, MIKE SIPOWICZ, ACAI WINE, LLC,
                  AND TALCOTT ENTERPRISES, INC., APPELLEES

                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
                Trial Court No. 2019-534,744, Honorable Les Hatch, Presiding

                                     August 22, 2019

                    ORDER OF SEVERANCE AND DISMISSAL
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellants filed an interlocutory appeal from the trial court’s partial denial of their

motion to dismiss filed under the Texas Citizens Participation Act (TCPA), chapter 27 of

the Civil Practice and Remedies Code. Appellees have filed a cross-appeal seeking to

appeal the portions of the order granting the motion to dismiss. We dismiss the cross-

appeal for want of jurisdiction.
       This court generally has jurisdiction to hear an appeal only from a final judgment

that disposes of all parties and claims in the case. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). We do not have jurisdiction to review an interlocutory order unless

specifically authorized by statute. Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998)

(per curiam).


       The Civil Practice and Remedies Code permits an interlocutory appeal from an

order “that denies a motion to dismiss filed under Section 27.003 [of the TCPA].” TEX.

CIV. PRAC. & REM. CODE ANN. §§ 51.014(a)(12) (West Supp. 2018), 27.003 (West 2015).

However, there is no statute authorizing an appeal from an interlocutory order granting a

motion to dismiss filed under the TCPA. Trane US, Inc. v. Sublett, 501 S.W.3d 783, 786

(Tex. App.—Amarillo 2016, no pet.) (per curiam). Thus, when a trial court partially grants

and partially denies a motion to dismiss filed under the TCPA, an appellate court has no

jurisdiction to review the portions of the interlocutory order granting the motion.

Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 890-891 (Tex. App.—Houston [1st

Dist.] 2015, no pet.).


       By letter of July 9, 2019, we directed appellees to show how we have jurisdiction

over their cross-appeal.   Appellees filed a response but failed to show that a final

judgment had been signed by the trial court or provide any statutory authority permitting

an interlocutory appeal from the portions of the trial court’s order granting the motion to

dismiss.


       Accordingly, we conclude we are without jurisdiction to review appellees’ cross-

appeal. We sever the cross-appeal into cause number 07-19-00299-CV and dismiss for



                                            2
want of jurisdiction. TEX. R. APP. P. 42.3(a). Appellants’ appeal shall remain in cause

number 07-19-00186-CV.


      It is so ordered.


                                                     Per Curiam




                                          3